PER CURIAM:
Danny Starks appeals the district court’s order granting the defendant’s motion for summary judgment in his civil action in which he alleged employment discrimination claims in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Starks v. Rumsfeld, No. CA-04-171-5, 2005 WL 281182 (E.D.N.C. Mar. 9, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED